Citation Nr: 1628933	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation ("SMC") at a higher rate than that provided by 38 U.S.C.A. § 1114(l) (West 2014). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from February 1966 to December 1969, including service in the Republic of Vietnam.  

The current matter before the Board of Veterans' Appeals ("BVA" or "Board") stems from a February 2012 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Buffalo, New York, in which the RO denied entitlement to SMC based on aid and attendance or housebound status.  

In August 2014, the Board issued a decision in which it granted the Veteran SMC based on the need for regular aid and attendance; and this grant was implemented by the RO in October 2014.  See October 2014 and January 2015 rating decisions; October 2014 and January 2015 rating decision codesheets.  

The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims ("Court" or "CAVC").    

The Veteran's counsel and VA submitted a Joint Motion for Vacatur and Remand of the Board's August 2014 decision to the Court.  See December 2015 Joint Motion.  The parties agreed that a remand of the decision was warranted on the basis that the Board failed to consider whether the Veteran's service-connected PTSD could have served as the basis for a grant of SMC at the aid and attendance rate under 38 U.S.C. § 1114(l), with further consideration of whether an intermediate rate of SMC under 38 U.S.C. § 1114(p) was warranted for the Veteran's service-connected Parkinson's disease disabilities.  Id.  That month, the CAVC granted the motion for partial remand.  See December 2015 CAVC order.   

Subsequent to the December 2015 Court order, Veteran's counsel submitted a seven (7) page argument with exhibits in support of the Veteran's claim.  See April 2016 memorandum with exhibits.  In addition to arguing that the Veteran's grant of SMC should have been based on his PTSD disability alone rather than his Parkinson's disease disabilities (Id., pgs. 1-3), counsel raised an issue of entitlement to higher rates of SMC based on loss of use of both lower extremities due solely to the Veteran's Parkinson's disease (Id., pgs. 4-6) and an issue of whether the Veteran was owed a higher level of SMC under 38 U.S.C. § 1114(r)(1) - special aid and attendance benefit - due to the need for regular aid and attendance.  Id. 6-7. 

In May 2016, the Veteran's representative submitted a notice of disagreement with decisions reached in a February 2016 rating decision.  The notice of disagreement confers jurisdiction on the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is; however, deferring further action while the RO conducts development in connection with the appeal and prepares to issue a statement of the case.

The issue of entitlement to a rate of SMC in excess of the "m" rate is REMANDED to the agency of original jurisdiction (AOJ); and is discussed in the REMAND section of the decision.


FINDINGS OF FACT

The Veteran has been awarded special monthly compensation based on the need for regular aid and attendance on the basis of service-connected Parkinson's disease disabilities; and is also receiving an additional 100 percent rating for SMC; these disabilities and ratings are deemed to be permanent.    


CONCLUSIONS OF LAW

The criteria for SMC at the "m" rate have been met. 38 U.S.C. § 1114(l), (m), (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been granted SMC based upon the need for aid and attendance pursuant to under 38 U.S.C. § 1114(l).  The parties to the JMR agreed that the benefit was granted solely on the basis of Parkinson's disease manifestations.  See December 2015 Joint Motion.  

Service connection is also in effect for PTSD rated 100 percent disabling.  In cases where the Veteran is entitled to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and intermediate rate provisions; and has an additional single disability independently ratable at 100 percent apart from any consideration of individual unemployability  will afford entitlement to the next higher statutory rate under 38 U.S.C.A. § 1114.  38 C.F.R. § 3.350(f)(4) (2015).

In this case, the next higher rate above 38 U.S.C.A. § 1114(l) is 38 U.S.C.A. § 1114(m).  Accordingly, the Veteran is entitled to the next-higher statutory SMC rate (i.e., 38 U.S.C. § 1114(m)).   


ORDER

Special monthly compensation at the higher rate provided by 38 U.S.C.A. § 1114(m) is granted. 


REMAND

The JMR requires the Board to consider whether the Veteran meets the requirement for SMC based on need for aid and attendance based solely on PTSD.  Such a separate rating would entitle the Veteran to a higher rate of SMC.  See 38 U.S.C.A. § 1114(o), (r)(1) (West 2014).  The Veteran's representative has also argued that the Veteran is entitled to SMC  based on the loss of use of the lower extremities; and a higher rate of SMC is provided under 38 U.S.C.A. § 1114(p), if there is loss of use of three extremities.  A medical opinion is required to determine whether the Veteran meets the criteria for SMC on these bases.

Accordingly, the appeal is remanded for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all sources of treatment for PTSD and authorize VA to obtain any records of treatment outside of VA.  Then take the necessary steps to obtain those records and any records of VA treatment since.

2.  Obtain an examination to determine whether the Veteran meets the criteria for aid and attendance based on PTSD alone.  The examiner should review the record, including reports by the Veteran's spouse and the Veteran that he had difficulty maintaining personal hygiene without reminders from others.  Provide reasons for all opinions.

3.  Obtain an opinion as to whether the Veteran would be equally well served by amputation of any of his extremities with a prosthetic in place.  The examiner should provide reasons for the opinion.

4.  Adjudicate the Veteran's entitlement to SMC at a rate higher than that provided by 38 U.S.C.A. § 1114(m).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


